DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 are pending.  Claims 1-20 are rejected herein.  This is a First Action on the Merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5:  Claim 5 does not make grammatical sense.  The claim has been examined as if it read:  The system of claim 1, wherein displaying the at least one result includes displaying at least one of a level of refrigerant in the vehicle refrigeration system or a level of cooling inside the vehicle and wherein the at least one result is updated in real-time.
Regarding claim 6:  The preamble of claim 6 states that it is “a method for assessing and servicing a vehicle refrigeration system”.  However no servicing takes 
Regarding claims 7-10:  These claims are rejected as indefinite for depending from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 3 and 8:  Claims 3 and 8 recite that “the at least one measurement is related to the air vent of the vehicle”.  Since claims 1 and 6 already state that the sensor is “configured for attachment to an air vent portion of a vehicle” this already meets the broad limitation of being “related to the air vent of the vehicle”.  Therefore claims 3 and 8 do not add any further limitation to the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUBRAMANIAN US Pub. 2013/0291569).
Regarding claim 1:
SUBRAMANIAN discloses communicating alarms and status to cellular phones internet enabled devices (para. 26), but does explicitly state that the cellular phone displays the result.
The Examiner takes Official Notice that it is known in the art that modern cellular phones that are internet enabled have screens that display information and it therefore would be obvious to the skilled artisan to use this screen to display the results sent to the cellular phone so that the user can see them.
Regarding claim 2:  SUBRAMANIAN discloses:  the at least one measurement comprises a first temperature (step 34 in FIG. 3) and a second temperature obtained by the at least one sensor (FIG. 3 is run in a loop, therefore multiple temperatures will be measured.), and, wherein processing the first temperature generates a first result including a level of refrigerant in the vehicle refrigeration system (Problem diagnosed as insufficient pressure in the refrigerant as discussed in para. 23.) and processing the second temperature generates a second result including a level of cooling inside the vehicle (Insufficient cooling as discussed in para. 17.).
Regarding claim 3:  SUBRAMANIAN discloses:  the at least one measurement is related to the air vent of the vehicle (para. 31).
Regarding claim 4:  SUBRAMANIAN discloses:  the at least one user device is coupled to the at least one sensor via at least one of a headphone jack, a USB port, or a short-range wireless connection (wireless connection in para. 25).
Regarding claim 5:  SUBRAMANIAN discloses:  displaying the at least one result including at least one of a level of refrigerant in the vehicle refrigeration system or a level of cooling inside the vehicle (temperature drop/insufficient cooling in para. 17) 
Regarding claim 6:  As best understood, SUBRAMANIAN discloses:  A method for assessing and servicing a vehicle refrigeration system (abstract), the method comprising: attaching at least one sensor (3 in FIG. 1) to an air vent portion of a vehicle (para. 31); measuring, by the at least one sensor, at least one measurement (temperature; para. 31); receiving, by at least one user device (internet enabled cellular phone in para. 25-26), the at least one measurement; processing, by the at least one user device, the at least one measurement to generate at least one result (such as alarm means in para. 31-32); and displaying, on the at least one user device, the at least one result.
SUBRAMANIAN discloses communicating alarms and status to cellular phones internet enabled devices (para. 26), but does explicitly state that the cellular phone displays the result.
The Examiner takes Official Notice that it is known in the art that modern cellular phones that are internet enabled have screens that display information and it therefore would be obvious to the skilled artisan to use this screen to display the results sent to the cellular phone so that the user can see them.
Regarding claim 7:  Claim 7 is rejected for the same reasons as claim 2.
Regarding claim 8:  Claim 8 is rejected for the same reasons as claim 3.
Regarding claim 9:  Claim 9 is rejected for the same reasons as claim 4.
Regarding claim 10:.
Claim(s) 11-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATES (US Pub. 2012/0143528) in view of SUBRAMANIAN.
Regarding claim 11:  KATES discloses:  A system for servicing a vapor compression refrigeration system (FIG. 10B), comprising: a first sensor (1013) configured to be in fluid communication (para. 132) with a low pressure port (para. 132) of the vapor compression refrigeration system and configured to take at least one first measurement (measures pressure); a second sensor (1019) configured to be in fluid communication with interior air and configured to take at least one second measurement (temperature of discharge air; para. 143); at least one user device (thermostat with processing 1001 in FIG. 10A) communicatively coupled (by communication lines shown in FIG. 10A) to the first sensor and the second sensor, and configured to: receive the at least one first measurement and at least one second measurement; process the at least one first measurement and the at least one second measurement to generate at least one result (several results are discussed in para. 105); and display the at least one result (para. 234).
KATES does not disclose that the system is for a vehicle.
SUBRAMANIAN however does teach a system for performing measurements on the air conditioning system of a vehicle (abstract), including measuring the temperature of discharge air from a vent (para. 31) to diagnose potential issues with the system (para. 23).
One skilled in the art at the time the application was effectively filed would be motivated to use all of the sensors of KATES on a vehicle air conditioning system such as that of SUBRAMANIAN so that all of the problems discussed in para. 105 of KATES 
Regarding claim 12:  KATES discloses:  the at least one second measurement comprises a temperature obtained by the at least one sensor (1019 in FIG. 10B is a temperature sensor.  Para. 143).
Regarding claim 13:  KATES discloses:  processing the temperature generates a result including a refrigerant level in the vapor compression refrigeration system (FIGS. 12-14 show determining refrigerant level.).
Regarding claim 14:  KATES discloses:  the at least one first measurement comprises a pressure obtained by the at least one sensor (1013 in a pressure senor as discussed in para. 132.).
Regarding claim 15:  KATES discloses:  processing the pressure generates a result including a refrigerant level in the vapor compression refrigeration system (FIGS. 12-14 show determining refrigerant level.).
Regarding claim 19:  KATES discloses:  displaying the at least one result includes displaying a level of refrigerant in the vapor compression refrigeration system (FIGS. 12-14 show determining refrigerant level).
Regarding claim 20:  KATES discloses:  the at least one user device is further configured to update, in real-time (para. 10), the at least one result displayed.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATES and SUBRAMANIAN in view of KANE et al. (US Pub. 2013/0245965).
Regarding claims 16-18:
KANE however does teach wirelessly transmitting sensors in his HVAC testing invention (abstract).  Specifically, KANE teaches (FIG. 9) a device 704; para. 66) that is a sensor with an interface 702 that can wirelessly transmit to another device (920) which can be Bluetooth enabled (para. 63) and can be a smartphone (para. 64), thus meeting the limitations of claim 17.  KANE teaches that many different sensors and configurations can be used together (para. 23) thus meeting the limitations of claim 18.
One skilled in the art at the time the application was effectively filed would be motivated to use the wirelessly transmitting sensors of KANE so that the equipment is easier to install.  Furthermore, using a wireless connection instead of a hardwired one is “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B). In this case the known elements are a wired connection versus a wireless connection and the predictable results are that information is transmitted from the sensors to its destination. Such a use of known smartphone technology also cuts down on technology costs because it is utilizing hardware (processor, memory, display, etc.) that many people are already carrying around in their smartphones, instead of providing it on a separate designated device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  ROSSI et al. (US Pub. 2003/0055603) has been cited for teaching an invention that tests and HVAC system including measuring temperature and pressure in the refrigerant circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856